             Case 5:19-cv-00751-F Document 101 Filed 01/12/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

TROY D. GERMAN,                                   )
                                                  )
        Plaintiff,                                )
                                                  )      Case No. CIV-19-751-F
v.                                                )
                                                  )
BILLY D. “RUSTY” RHOADES,                         )
individually;                                     )
                                                  )
MICHAEL HARRELL, individually;                    )
                                                  )
BRIAN ORR, individually;                          )
                                                  )
-and-                                             )
                                                  )
MEGAN SIMPSON, individually,                      )
                                                  )
        Defendants.                               )

                     PLAINTIFF’S AMENDED FINAL WITNESS LIST

        COMES NOW Plaintiff Troy D. German and submits the following Amended

Final Witness List in accordance with the Court’s Order granting him leave to file this list:

                                  Witness List - Will Call

        1.      Troy D. German, c/o Barrett T. Bowers, THE BOWERS LAW FIRM, P.O. Box

891628, Oklahoma City, Oklahoma 73189. Will testify regarding his claims and damages.

        2.      David Prater, 320 Robert S. Kerr Ave., Oklahoma City, Oklahoma 73102.

Deposed.

        3.      Jack McCoy, 3600 N. Martin Luther King Ave., Oklahoma City, Oklahoma

73111. Will testify consistent with Troop Z interviews and about any other relevant

information of which the witness has personal knowledge.
           Case 5:19-cv-00751-F Document 101 Filed 01/12/21 Page 2 of 7




      4.      Defendant Brian Orr, c/o S. Alex Yaffe and Andrew M. Casey, Foshee &

Yaffe, P.O. Box 890420, Oklahoma City, Oklahoma 73189. Will testify regarding the

cheating scheme for the Troop A and Troop R promotional boards; coordination of false

stories to make a false blackmail allegation against German; OHP and DPS policies,

procedures, and code of conduct/ethics; and any other relevant information of which the

witness has personal knowledge.

      5.      Defendant Rusty Rhoades, c/o Gentner F. Drummond and Garry M. Gaskins,

II, 1500 South Utica Ave., Ste. 400, Tulsa, Oklahoma 74104. Deposed.

      6.      Defendant Michael Harrell, c/o Gentner F. Drummond and Garry M.

Gaskins, II, 1500 South Utica Ave., Ste. 400, Tulsa, Oklahoma 74104. Will testify

regarding the cheating scheme for Troop A and Troop R promotional boards, coordination

of false stories to make false blackmail allegation, OHP and DPS policies, procedures, and

code of conduct/ethics, and any other relevant information of which witness has personal

knowledge.

      7.      Defendant Megan Simpson, c/o Gentner F. Drummond and Garry M.

Gaskins, II, 1500 South Utica Ave., Ste. 400, Tulsa, Oklahoma 74104. Will testify

regarding the cheating scheme for Troop A and Troop R promotional boards, coordination

of false stories to make false blackmail allegation, OHP and DPS policies, procedures, and

code of conduct/ethics, and any other relevant information of which witness has personal

knowledge.

      8.      Chip Keating, 6907 Avondale, Nichols Hills, Oklahoma 73116. Deposed.
            Case 5:19-cv-00751-F Document 101 Filed 01/12/21 Page 3 of 7




       9.      Ashley Kehl, (405) 521-5632. Will testify regarding conversations with CPT

German about the cheating scheme as well as any other relevant information of which the

witness has personal knowledge.

       10.     Jason Holt, 3600 N. Martin Luther King Ave., Oklahoma City, Oklahoma

73111. Will testify regarding Troop Z investigation, testimony before grand jury, and any

other relevant fact of which the witness has personal knowledge.

       11.     Representative of Oklahoma Law Enforcement Retirement System. Will

testify regarding CPT German’s retirement projections and any other relevant fact of which

the witness has personal knowledge.

       12.     Kevin Stitt, 820 NE 23rd St., Oklahoma City, Oklahoma 73105. Will testify

regarding      appointment     of      Rusty     Rhoades,      termination/resignation     of

Rhoades/Harrell/Simpson, knowledge of cheating scandal, knowledge of false blackmail

allegation, appointment of CPT German to Director of OEM, and any other relevant fact

of which witness has personal knowledge.

       13.     Mike Hunter, 313 NE 21st Street, Oklahoma City, Oklahoma 73105. Will

testify regarding grand jury probe of CPT German, dismissal of indictment, dismissal of

information, and any other relevant fact of which the witness has personal knowledge.



                                    Witness List - May Call

       14.     Brent Sugg, 3600 N. Martin Luther King Ave., Oklahoma City, Oklahoma

73111. Will testify regarding investigation into Brian Orr, retaliatory investigations against
          Case 5:19-cv-00751-F Document 101 Filed 01/12/21 Page 4 of 7




Jack McCoy and Tim Tipton, and any other relevant information of which the witness has

knowledge.

       15.    John Scully, 3600 N. Martin Luther King Ave., Oklahoma City, Oklahoma

73111. Will testify regarding investigation into Brian Orr, retaliatory investigations against

Jack McCoy and Tim Tipton, and any other relevant information of which the witness has

knowledge.

       16.    Garrett Vowell, 3600 N. Martin Luther King Ave., Oklahoma City,

Oklahoma 73111. Will testify regarding preparation and disclosure of test questions for

Troop A and/or Troop R promotional exams, false statements regarding disclosure of test

questions, internal investigation(s) and discipline imposed upon him, and any other

relevant fact of which the witness has personal knowledge.

       17.    Roger Thompson, (405) 521-3356. Will testify regarding pressure to promote

Defendant Orr and conversations with CPT German about the cheating scheme as well as

any other relevant information of which witness has personal knowledge.

       18.    Mike Sanders, (405) 699-2911. Conversations with CPT German about the

cheating scheme as well as any other relevant information of which witness has personal

knowledge.

       19.    Greg Treat. Conversations with CPT German about the cheating scheme as

well as any other relevant information of which witness has personal knowledge.

       20.    Rachel Rogers, 313 NE 21st Street, Oklahoma City, Oklahoma 73105. Will

testify regarding grand jury probe of CPT German, dismissal of indictment, dismissal of

information, and any other relevant fact of which the witness has personal knowledge.
         Case 5:19-cv-00751-F Document 101 Filed 01/12/21 Page 5 of 7




      21.    Cliff Craig, (405) 973-5467. Will testify consistent with his statements to

Troop Z and any other relevant information of which witness has personal knowledge.

      22.    Gerald Davidson. Will testify consistent with his statements to Troop Z and

any other relevant information of which witness has personal knowledge.

      23.    Ray Driskell, (918) 596-9444. Will testify consistent with his statements to

Troop Z and any other relevant information of which witness has personal knowledge.

      24.    Stan Florence, (405) 848-6724. Will testify consistent with his statements to

Troop Z and any other relevant information of which witness has personal knowledge.

      25.    Derek Griffey, (918) 423-3636. Will testify consistent with his statements to

Troop Z and any other relevant information of which witness has personal knowledge.

      26.    Brandon Johnson, (405) 275-4180. Will testify consistent with his statements

to Troop Z and any other relevant information of which witness has personal knowledge.

      27.    Matthew Lay, (918) 596-9444. Will testify consistent with his statements to

Troop Z and any other relevant information of which witness has personal knowledge.

      28.    Mike Smith, (405) 521-6040. Will testify consistent with his statements to

Troop Z and any other relevant information of which witness has personal knowledge.

      29.    Kevin Holt. Will testify regarding inability to hire CPT German to teach

courses because of false blackmail allegation and any other relevant information of which

witness has personal knowledge.

      30.    Dane Towery, 313 NE 21st Street, Oklahoma City, Oklahoma 73105. Will

testify regarding grand jury probe of CPT German, dismissal of indictment, dismissal of

information, and any other relevant fact of which the witness has personal knowledge.
             Case 5:19-cv-00751-F Document 101 Filed 01/12/21 Page 6 of 7




       31.      Paul Christian, 3600 N. Martin Luther King Ave., Oklahoma City, Oklahoma

73111. Will testify regarding investigation into allegations of untruthfulness against Brian

Orr and any other relevant fact of which the witness has personal knowledge.

       32.      Any individual identified by any Defendant and not otherwise objected to by

Plaintiff.

       33.      Any person necessary to authenticate any document.

       34.      Any person necessary to establish any hearsay exception.

       35.      Any individual identified during further discovery.

Dated this 12th day of January, 2021.

                                                         /s/Barrett T. Bowers
                                                         Barrett T. Bowers, OBA#30493
                                                         THE BOWERS LAW FIRM
                                                         P.O. Box 891628
                                                         Oklahoma City, OK 73189
                                                         (405) 727-7188 - T
                                                         barrett@bowerslawok.com

                                                         -and-

                                                         Ward & Glass, LLP
                                                         1601 36th Ave. NW, Ste. 100
                                                         Norman, OK 73072
                                                         (405) 360-9700 - T
                                                         (405) 360-7902 - F
                                                         woody@wardglasslaw.com
                                                         rstermer@wardglasslaw.com

                              CERTIFICATE OF SERVICE

I certify that on the 12th day of January, 2021, I served a true and correct copy of the above
and foregoing on the following counsel of record:

Gentler F. Drummond
Garry M. Gaskins, II
        Case 5:19-cv-00751-F Document 101 Filed 01/12/21 Page 7 of 7




Logan L. James
DRUMMOND LAW, PLLC
1500 South Utica Avenue, Suite 400
Tulsa, Oklahoma 74104-6522
ATTORNEYS FOR DEFENDANTS
RHOADES, HARRELL, AND SIMPSON

-and-

S. Alex Yaffe
Andrew M. Casey
Foshee and Yaffe
PO Box 890420
Oklahoma City, Oklahoma 73189
ATTORNEYS FOR DEFENDANT ORR

                                               /s/Barrett T. Bowers
                                               Barrett T. Bowers
